Exhibit 10.17

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”), made this 13th day of August, 2007
(the “Effective Date”), is entered into among Kermit P. Stott (“Executive”),
Alphatec Spine, Inc., a California corporation (the “ASI”), and Alphatec
Holdings, Inc., a Delaware corporation (“Parent”) (collectively, ASI and Parent
shall be referred to as the “Company”).

1. Commencement. This Agreement, which shall govern Executive’s employment by
the Company, shall become effective on the Effective Date and the Executive’s
employment pursuant to the terms of this Agreement shall begin on September 4,
2007 (the “Commencement Date”).

2. At-Will Employment. The parties to this Agreement agree and acknowledge that
the Executive’s employment pursuant to this Agreement shall be considered
at-will. Either party may terminate this Agreement at any time, with or without
cause pursuant to the terms of this Agreement. Similarly, the Company may change
Executive’s position, responsibilities or compensation with or without cause or
notice.

3. Title; Capacity; Office. The Company shall employ Executive, and Executive
agrees to work for the Company initially as its Vice President, Operations.
Executive shall perform the duties and responsibilities inherent in the position
in which Executive serves and such other duties and responsibilities as the
President and Chief Executive Officer (or his or her designee(s)) shall from
time to time reasonably assign to Executive. Executive shall report to the
President and CEO (or his or her designee(s)).

4. Compensation and Benefits. While employed by the Company, Executive shall be
entitled to the following (it being agreed, for the avoidance of doubt, that,
except as provided in Section 6.2, amounts payable on the happening of any
specified event will not be payable if the Executive is not employed by the
Company upon the happening of such event):

4.1 Salary. Commencing on the Commencement Date, the Company shall pay Executive
a salary at an annualized rate of $210,000 less applicable payroll withholdings,
payable in accordance with the Company’s customary payroll practices.

4.2 Performance Bonus. If Executive remains employed through the last day of a
fiscal year, Executive will be eligible to receive a discretionary cash
performance bonus each fiscal year in an amount equal to 50% of the annual base
salary for such fiscal year (the “Target Bonus Amount”). The payment of the
Target Bonus Amount shall be subject to the Company’s and Executive’s
achievement of goals to be established and presented to the Executive each
fiscal year.

4.3 Fringe Benefits. Executive shall be entitled to participate in all benefit
programs that the Company establishes and makes available to its management
employees.



--------------------------------------------------------------------------------

4.4 Reimbursement of Expenses. Executive shall be entitled to prompt
reimbursement for reasonable expenses incurred or paid by Executive in
connection with, or related to the performance of, Executive’s duties,
responsibilities or services under this Agreement, upon presentation by
Executive of documentation, expense statements, vouchers and/or such other
supporting information as the Company may reasonably request. Expenses that do
not comply with applicable law will not be reimbursed under any circumstances.

4.5 Equity. The Company will recommend to the board of directors of the Parent
that Executive receive a grant of 30,000 shares of restricted common stock of
Parent (the “Restricted Stock”). The Restricted Stock shall vest over a
four-year period in four equal amounts beginning on the first anniversary after
the date of issuance. The Restricted Stock shall be subject, in all respects, to
(i) the Alphatec Holdings, Inc. 2005 Employee, Director and Consultant Stock
Plan (the “Plan”), (ii) a Restricted Stock Agreement to be entered into by the
Parent and the Executive, and (iii) the Stockholders’ Agreement dated as of
March 17, 2005 between the Parent and its stockholders, to which the Executive
hereby agrees to be subject.

5. Termination of Employment. The Executive’s employment can terminate at any
time with or without cause or notice:

5.1 Termination by the Company for Cause. If the Company terminates Executive
for Cause, the Company shall have no obligation to Executive other than for
payment of wages earned through the termination date. For purposes of this
Agreement, “Cause” means any one of the following: (i) Executive being convicted
of a felony; (ii) Executive committing any act of fraud or dishonesty resulting
or intended to result directly or indirectly in personal enrichment at the
expense of the Company; (iii) failure or refusal by Executive to follow policies
or directives reasonably established by the President and Chief Executive
Officer or his or her designee(s) that goes uncorrected for a period of thirty
(30) consecutive days after notice has been provided to Executive; (iv) a
material breach of this Agreement that goes uncorrected for a period of thirty
(30) consecutive days after notice has been provided to Executive; (v) any gross
or willful misconduct or negligence by Executive in the performance of
Executive’s duties; (vi) egregious conduct by Executive that brings Company or
any of its subsidiaries or affiliates into public disgrace or disrepute; or
(vii) a material violation of the Company’s Code of Conduct.

5.2 Termination by the Company Without Cause. In the event that Executive’s
employment is terminated without Cause, the Company shall continue for a period
of six months (the “Severance Period”), to pay to Executive the annual base
salary then in effect and payment for accrued but untaken vacation days. During
the Severance Period, provided that (i) the Executive elects to have COBRA
coverage, and (ii) the Executive certifies each month that the Executive does
not have health insurance coverage, the Company shall make a monthly payment to
the Executive equal to the monthly cost of COBRA coverage under the Company’s
group health plan for the Executive and his family members who are entitled to
such COBRA coverage. The Company shall not be obligated to make the payments
otherwise provided for in this Section 5.2 unless the Executive provides to the
Company, and does not revoke, a general release of claims in a form satisfactory
to the Company



--------------------------------------------------------------------------------

6. Additional Covenants of the Executive.

6.1 Noncompetition; Nonsolicitation; Nondisparagement.

(a) During Executive’s employment with the Company, Executive shall not,
directly or indirectly, render services of a business, professional or
commercial nature to any other person or entity that competes with the Company’s
business, whether for compensation or otherwise, or engage in any business
activities competitive with the Company’s business, whether alone, as an
Executive, as a partner, or as a shareholder (other than as the holder of not
more than one percent of the combined voting power of the outstanding stock of a
public company), officer or director of any corporation or other business
entity, or as a trustee, fiduciary or in any other similar representative
capacity of any other entity. Notwithstanding the foregoing, the expenditure of
reasonable amounts of time as a member of other companies’ Board of Directors
shall not be deemed a breach of this if those activities do not materially
interfere with the services required under this Agreement.

(b) During Executive’s employment with the Company, and for a period of one
(1) year following the termination of the Executive’s employment with the
Company, the Executive shall not, without the prior written consent of the
Company:

(i) either individually or on behalf of or through any third party, directly or
indirectly, solicit, entice or persuade or attempt to solicit, entice or
persuade any employee, agent, consultant or contractor of the Company or any of
its affiliates (the “Company Group”) to leave the service of the Company Group
for any reason; or

(ii) either individually or on behalf of or through any third party, directly or
indirectly, interfere with, or attempt to interfere with, the business
relationship between the Company Group and any vendor, supplier, surgeon or
hospital with which the Executive has interacted during the course of his
employment with the Company.

(c) During Executive’s employment with the Company and at all times thereafter,
Executive shall not make any statements that are professionally or personally
disparaging about, or adverse to, the interests of the Company or any of its
divisions, affiliates, subsidiaries or other related entities, or their
respective directors, officers, employees, agents, successors and assigns
(collectively, “Company-Related Parties”), including, but not limited to, any
statements that disparage any person, product, service, finances, financial
condition, capability or any other aspect of the business of any Company-Related
Party, and that Executive will not engage in any conduct which could reasonably
be expected to harm professionally or personally the reputation of any
Company-Related Party.

6.2 If any restriction set forth in this Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

6.3 The restrictions contained in this Section 7 are necessary for the
protection of the Proprietary Information and goodwill of the Company and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section 7 will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.



--------------------------------------------------------------------------------

7. Other Agreements. Executive represents that Executive’s performance of all
the terms of this Agreement as an Executive of the Company does not and will not
breach any (i) agreement to keep in confidence proprietary information,
knowledge or data acquired by Executive in confidence or in trust prior to
Executive’s employment with the Company or (ii) agreement to refrain from
competing, directly or indirectly, with the business of any previous employer or
any other party.

8. Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon (a) a personal delivery, or
(b) deposit in the United States Post Office, by registered or certified mail,
postage prepaid.

9. Entire Agreement. This Agreement and the agreements related to the Options
constitute the entire agreement between the parties and supersedes all prior
agreements and understandings, whether written or oral relating to the subject
matter of this Agreement.

10. Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.

11. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of both parties and their respective successors and assigns,
including any corporation into which the Company may be merged or which may
succeed to its assets or business, provided, however, that the obligations of
Executive are personal and shall not be assigned by Executive. The Company may
assign this Agreement following the delivery of written notice to the Executive.

12. Miscellaneous.

12.1 No Waiver. No delay or omission by the Company in exercising any right
under this Agreement shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

12.2 Severability. In case any provision of this Agreement shall be invalid,
illegal or otherwise unenforceable, the validity, legality and enforceability of
the remaining provisions shall in no way be affected or impaired thereby.

12.3 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of California.

12.4 Consent to Arbitration. In the event of a dispute involving this Agreement,
the Executive consents and agrees that all disputes shall be resolved in
accordance with the terms and conditions of the Mutual Agreement to Arbitrate
Claims between the Company and the Executive.



--------------------------------------------------------------------------------

12.5 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.

 

/s/ Kermit P. Stott

Kermit P. Stott ALPHATEC SPINE, INC. By:  

/s/ Dirk Kuyper

Name:   Dirk Kuyper Title:   President and CEO ALPHATEC HOLDINGS, INC. By:  

/s/ Dirk Kuyper

Name:   Dirk Kuyper Title:   President and CEO